Citation Nr: 0837361	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 Decision Review Officer 
(DRO) decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA, which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned the current evaluation of 50 percent.  

The veteran requested a personal hearing before the Board in 
April 2005.  In August 2005, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2007). 


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's PTSD is 
manifested by sleep disturbances, intrusive thoughts, social 
isolation, hypervigilance, difficulty in adapting to 
stressful circumstances, and impaired impulse control to 
include an outburst of violence in the workplace.

2.  At no point during the appeal does the evidence show that 
PTSD caused occupational or social impairment in most areas 
of the veteran's life due to such symptoms as suicidal 
ideation, obsessional rituals, near-continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
or other symptoms on par with the level of severity 
exemplified in these manifestations.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met at any point during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Due to the nature of this claim, as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection for PTSD, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, no further notice is required prior to adjudication of 
this claim for a higher initial rating.  

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.



Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected PTSD, currently evaluated as 50 percent disabling.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, as the veteran's PTSD symptomatology 
has remained relatively consistent throughout the appellate 
period, staged ratings are not required in this case.  

Service connection was established for PTSD by a May 2004 DRO 
decision that evaluated the condition as 50 percent disabling 
under DC 9411.   

Under the rating criteria for mental disorder, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2007).

A higher 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id. 

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Id. 

The "such symptoms as" language of the diagnostic codes 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In evaluating psychiatric disabilities, the Board has adopted 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global 
Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. text rev. 2000) (hereinafter DSM-IV).   

In the present case, the evidence reflects that the veteran 
initially sought treatment for PTSD through the San Diego Vet 
Center in February 2003.  He was assigned a GAF score of 45, 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  See Statement 
by Vet Center Director, June 2003; DSM-IV, supra.  Treatment 
and group counseling notes through January 2006 are of record 
from this facility and generally discuss the veteran's 
symptoms and related treatment goals.  Specifically, the 
veteran's symptoms were described as including combat-related 
intrusive thoughts, sleep disturbances (including nightmares 
and night sweats), anger, depression, social isolation and 
mood swings.  See, e.g., Vet Center notes, October 2003, 
August 2003, & April 2003.  The veteran was noted to have no 
suicidal or homicidal ideation and did not display any 
overtly psychotic signs or symptoms.  His cognition was 
grossly normal with some impaired attention or concentration.  
His insight and judgment were within normal limits.  See Vet 
Center treatment note, January 2004. 

More recent Vet Center treatment notes reflect similar 
symptomatology.  In January 2006, the veteran reported 
continuing sleep problems, intrusive thoughts, hypervigilance 
and social isolation.  His appearance and self care continued 
to be noted as being appropriate.  His attention level was 
described as distractible and confused, with persistent 
vigilance.  He was fully oriented with thought content 
appropriate to his mood.  His Global Assessment of 
Functioning (GAF) score was evaluated as a 40.  See Vet 
Center treatment note, January 2006.  

The veteran was first afforded a contract VA examination in 
conjunction with this claim in February 2004.  Upon 
examination, the veteran described feeling angry all the 
time, with occasional violent outbursts.  He described being 
hypersensitive to noises that were reminiscent of his combat 
experiences in Vietnam, as these sounds generally brought 
back visions and flashbacks.  He was evaluated as being alert 
and fully oriented to person, time, and place.  He had an 
irritable mood, but a fully ranged affect.  He had no 
delusional thinking and denied hallucinations.  The veteran 
was appropriately dressed with good hygiene noted.  The 
veteran was described as having some friends.  He was 
assigned a GAF score of 65, indicative of mild symptoms or 
some difficulty in functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
VA examination, February 2004; DSM-IV, supra.  

A subsequent VA examination in February 2005 resulted in a 
different diagnosis.  The second examiner opined that the 
PTSD diagnosis established by the February 2004 VA 
examination may have been erroneous because the veteran did 
not disclose his history of drug and alcohol abuse.  The 
examiner also opined that the prior VA examination did not 
document any significant distress or impairment in 
functioning as required for the diagnosis.  Ultimately, the 
February 2005 examiner diagnosed alcohol dependence and 
cocaine dependence in sustained full remission, but did not 
diagnose PTSD.  VA examination, February 2005.  

However, service connection continues to be in effect, and 
the veteran has continued to be treated for PTSD subsequent 
to the February 2005 exam.  Thus, for the purposes of this 
claim involving the proper rating of the veteran's service-
connected disability, it matters not that the VA examinations 
of record differ in opinion as to whether PTSD was properly 
diagnosed in the first place.  Instead, the only 
consideration currently before the Board is whether the 
veteran's current PTSD-related symptomatology warrants a 
higher evaluation.  
The evidence shows that the level of occupational and social 
impairment experienced by the veteran is not exemplified by 
symptoms consistent with those contemplated by the rating 
schedule for the next higher 70 percent evaluation.  In 
particular, the veteran denies suicidal ideation.  See, e.g., 
Vet Center treatment note, January 2006.  He does not claim 
to experience obsessional rituals, near-continuous panic or 
depression, or spatial disorientation.  His medical records 
reflect that he shows a full range of affect and his 
cognitive function is grossly normal.  He was found to be 
able to maintain all activities of daily living including 
personal hygiene.  He was fully oriented to person, time and 
place.  See VA examinations, February 2005 & February 2004; 
see also, e.g., Vet Center treatment notes, January 2006, 
June 2004, January 2004, & April 2003. 

The veteran has experienced difficulty in adapting to 
stressful situations and impaired impulse control to include 
a significant violent outburst in the work place.  See, e.g., 
Memorandum from employer, August 2001 (proposing three day 
suspension for putting a knife to the throat of a co-worker).  
However, considering the entire picture of the veteran's 
disability, he does not exhibit the severity of symptoms 
contemplated for a 70 percent rating.  Also, as this event 
appears to be isolated in nature, it is not the persistent 
danger of hurting oneself or others as contemplated at the 
100 percent rating.  38 C.F.R. § 4.130 (DC 9411) (2007).  

Furthermore, the veteran does not exhibit total occupational 
and social impairment consistent with a total rating for 
PTSD.  He ascribed to having some friends.  See VA 
examination, February 2004.  He does not exhibit gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation to time or place, 
gross memory loss or other symptoms of similar severity as 
contemplated by the rating schedule for a 100 percent 
evaluation.  38 C.F.R. § 4.130 (DC 9411) (2007).  As such, 
the Board determines that the veteran's service-connected 
PTSD warrants a 50 percent rating, and no higher.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected PTSD has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  A 
disability rating in excess of 50 percent for PTSD is not 
warranted and the benefit sought is denied.


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


